Citation Nr: 0615755	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  96-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was before the 
Board in June 2003 at which time the case was remanded to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development. 


REMAND

In the June 2003 remand, the Board directed that VA clinic 
records since June 2003 be obtained prior to examining the 
veteran to determine the current nature and severity of his 
major depressive disorder.  At the time of the remand, the 
veteran was known to have received treatment at the Augusta, 
Georgia VA Medical Center (VAMC).  He currently resides in 
South Carolina.  In response to a development letter sent on 
July 26, 2005, the veteran indicated that his treatment for 
his major depressive disorder included daily medication and 
monthly group therapy sessions, but he did not identify the 
provider of treatment.  The AMC did not obtain the veteran's 
VA clinic records, but scheduled him for VA examination at 
which time he indicated current treatment at the "Uptown 
VAMC."  A claimant is entitled to compliance with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Board must remand the case to obtain 
the VA clinic records identified by the veteran, and 
additional VA examination based upon review of the 
contemporaneous medical records of file is also required.  
VAOPGCPREC 20-95 (July 14, 1995); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the veteran's complete clinic records 
from the Augusta, Georgia VAMC since June 2003, 
and complete clinic records from the "Uptown 
VAMC."

2.  Upon completion of all additional development, 
schedule the veteran for VA psychiatric 
examination, with benefit of review of the claims 
folder, to determine the current severity of his 
service connected major depressive disorder.  All 
indicated tests, studies and interviews should be 
conducted.  The examiner is requested to provide a 
GAF score for the major depressive disorder and 
explain what the score represents.  The claims 
folder must be available for review by the 
examiner, and the examiner should be requested to 
acknowledge review of the claims folder in the 
examination report.

3.  Thereafter, readjudicate the claim on appeal.  
If any benefit sought on appeal remains denied, 
provide the veteran a supplemental statement of 
the case (SSOC).  An appropriate period of time to 
respond should be provided.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


